FILE COPY

                                                                            NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES

                                    Court of Appeals
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                            100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                          January 22, 2015


      Hon. Sergio Munoz Jr.                        Hon. Abel Hinojosa
      The Munoz Law Firm                           Attorney at Law
      1110 S. Closner Blvd.                        3007 W. Alberta
      Edinburg, TX 78539                           Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00058-CV
      Tr.Ct.No. F-2470-09-B
      Style:    Mercedes Garza Paredes v. Sergio Garza and Janahi Cruz

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:dot
      Enc.
      cc: 93rd District Court, Hidalgo County (DELIVERED VIA E-MAIL)
           Hon. Laura Hinojosa, District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)